EXHIBIT AVX Corporation Announces Second Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) October 23 2008 AVX Corporation (NYSE:AVX) Quarter highlights: · Revenue increased over the previous quarter to $400.3 million. · GAAP earnings per share were $0.16 per diluted share. Non-GAAP diluted earnings per share, excluding special charges, were $0.19 per diluted share. · Dividends of $6.8 million, or $0.04 per share, were paid during the current quarter. AVX today reported net sales for the quarter ended September 30, 2008 of $400.3 million, which represents an increase over the previous quarter’s sales. Net sales for the six month period ended September 30, 2008 increased $13.3 million to $797.2 million compared to net sales of $783.9 million for the same period last year. Chief Executive Officer and President, John Gilbertson stated, "Despite uncertainty in the overall economic picture, the sales in the current quarter grew and margins improved. Some of this quarter’s restructuring actions will help subsequent quarters’ margins, but the overall visibility into the next few quarters is limited. Still, we are confident that our customer relationships will allow AVX to continue to take advantage of available market growth.” On a U.S. GAAP basis (including special charges), net income was $27.8 million, or $0.16 per diluted share, for the current quarter compared to net income of $37.4 million for the same quarter last year. Non-GAAP net income excluding special charges was $31.8 million, or $0.19 per diluted share, compared to $39.3 million for the same quarter last year. During the current quarter, the Company incurred $4.0 million of pre-tax restructuring costs related to global headcount reductions and the closure of a plant in Brazil as it continues to realign production capabilities and reduce costs.In addition, the Company recorded a $1.7 million pre-tax impairment charge related to the decline in value of its available-for-sale securities as a result of the current economic turmoil in the financial markets around the world. GAAP to Non-GAAP Reconciliation (unaudited) (in thousands, except per share data) Three Months Ended September 30, Six Months Ended September 30, 2007 2008 2007 2008 Including special charges (GAAP) Net Sales $ 400,706 $ 400,280 $ 783,864 $ 797,169 Net income $ 37,441 $ 27,791 $ 76,600 $ 58,796 Diluted Income per share $ 0.22 $ 0.16 $ 0.44 $ 0.34 Excluding special charges (Non-GAAP) Special charges (after-tax) Restructuring $ 1,439 $ 2,801 $ 1,552 $ 3,705 IPR&D $ 390 $ - $ 390 $ - Other operating income $ - $ - $ - $ (2,957) Available-for-Sale securities impairment $ - $ 1,178 $ - $ 1,178 Net income $ 39,270 $ 31,770 $ 78,542 $ 60,722 Diluted income per share $ 0.23 $ 0.19 $ 0.46 $ 0.35 See discussion of GAAP/Non-GAAP presentation below. Chief Financial Officer, Kurt Cummings stated, “The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $804.0 million and no debt at September 30, 2008. During the quarter, $6.8 million of dividends to stockholders were paid and $3.6 million was spent to repurchase shares of AVX stock on the open market which are held as treasury stock.” Management believes that in order to better understand the Company’s short-term and long-term financial trends, investors may find it useful to consider results excluding special charges related to the estimated write off of in-process research and development (“IPR&D”) in connection with the acquisition of ATC, other operations’ restructuring charges for headcount reductions, other operating income and the write off of some available-for-sale securities due to an other-than-temporary impairment. Management believes that the resulting non-GAAP financial measure provides useful information to investors regarding the underlying business trends and performance of the Company’s ongoing operations and is useful for period-over-period comparisons of such operations.
